In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-21-00283-CV

    TEXAS WORKFORCE COMMISSION AND JESSIE J. COTTER, APPELLANTS

                                           V.

                      R.D. WALLACE OIL CO., INC., APPELLEE

                         On Appeal from the 286th District Court
                                  Hockley County, Texas
                Trial Court No. 170825118, Honorable Pat Phelan, Presiding

                                  November 9, 2022
                           MEMORANDUM OPINION
                 Before QUINN, C.J., and DOSS, and YARBROUGH, JJ.


      Appellants, the Texas Workforce Commission and Jessie J. Cotter, appeal from

the district court’s judgment reversing the Commission’s grant of unemployment benefits

to Cotter, a former employee of Appellee R.D. Wallace Oil Co., Inc. For the reasons

expressed below, we reverse the district court’s judgment and render judgment granting

Cotter the unemployment benefits awarded him.
                                           Background


       Wallace’s business includes transporting gasoline and diesel fuel. Between July

2016 and February 2017, it employed Cotter as a fuel-transport truck driver.


       On February 3, 2017, Cotter picked up a load of diesel fuel at the Big Spring, Texas

terminal. His transport tanker was marked with a placard bearing the number “1203,”

intended to communicate the transport of gasoline. By regulation, a load of diesel fuel

must bear the placard designation “1993.”             Cotter testified that on that day all six

compartments of his tanker were loaded with diesel. Apparently, Cotter learned of the

incorrect placard from another driver. Cotter said he then performed his own research

and concluded his load was improperly designated.


       The following day, Cotter was instructed to transport a load of diesel fuel from Big

Spring to Morton, Texas. Cotter had already telephoned Wallace employee Stephen

Tanner to inform him that the diesel load was improperly designated and that Cotter would

not be transporting it as currently designated.             Tanner, who was responsible for

overseeing Wallace’s daily work, disagreed that the load was improperly labeled.1 Cotter

refused to drive the tanker containing the 1203 placard; he requested another load.

Tanner became upset and told Cotter that if he would not take the load for delivery “we

did not need him.” According to an audio recording of the telephone conversation

between Cotter and Tanner, the following exchange occurred:


       Tanner:     “Go haul your load and don’t worry about your placards.”



       1  Some of this disagreement centered around whether the load could retain the 1203 placard so
long as residual gasoline remained on the tanker.

                                                 2
       Cotter:        “Well, I’m gonna have to refuse that load then.”
       Tanner:        “Well then you’re fired. If you refuse the load I don’t need you.”
       Cotter:        “Okay. Well do you have a gasoline load I can haul?”
       Tanner:        “I do not. Jesse I got the load I gave you. The placards don’t
                      matter.”

Cotter testified that based on this call he believed he was fired. Sometime between fifteen

minutes to a full-hour later, Tanner sent a text message to Cotter offering him a load of

gasoline. Cotter declined, responding that he was fired for refusing an illegal load and

had already begun looking for another job. Tanner replied that Cotter had not been fired.


       John Wallace, company vice president and manager of its Levelland facility,

testified he prepared a letter of resignation, and that Cotter had signed it. However,

Wallace was never able to produce a copy of the letter. Cotter denied resigning and said

Wallace’s letter was for another purpose.


       Cotter applied for unemployment benefits. Benefits were initially denied, but were

ultimately awarded by the Commission. The Commission’s order adopted the Appeal

Tribunal’s findings of fact that largely tracked Cotter’s account of the events of February

3-4, 2017.2 The Commission also adopted the Appeal Tribunal’s conclusions, which read

in relevant part:


       In the case on appeal, the evidence presented establishes that the
       employer discharged the claimant for refusing to perform his assigned job
       duties. The employer is the party that initiated the job separation when it
       gave an ultimatum to the claimant to either transport the fuel or he was
       discharged. An inherent component of any employment relationship is the
       implicit duty for employees to carry out lawful and reasonable directions
       from their employers. However . . . an employee’s refusal to follow an

       2   Those findings were admitted into evidence in the district court.

                                                      3
       employer’s directive is not misconduct if the refusal is in response to an
       unconscionable act of the employer.


       Wallace sued for judicial review of the Commission’s decision. Following the

hearing, the district court signed a judgment on August 20, 2021, which denied

unemployment compensation to Cotter. The judgment found there was “no more than a

scintilla of evidence supporting the findings of the administrative decision of the Texas

Workforce Commission that the Defendant Cotter was entitled to unemployment

benefits,” and that Cotter had voluntarily resigned his position with Wallace.


       Cotter and the Commission then brought appeal to this Court.


                                          Analysis


       Through a single issue, the Commission and Cotter argue the trial court reversibly

erred in denying unemployment benefits because substantial evidence supported the

Commission’s decision.       Commission decisions concerning entitlement to benefit

payments are subject to trial de novo review, with the trial court determining whether

substantial evidence supports the agency’s ruling.            See TEX. LAB. CODE ANN.

§ 212.202(a); Collingsworth Gen. Hosp. v. Hunnicutt, 988 S.W.2d 706, 708 (Tex. 1998);

Mercer v. Ross, 701 S.W.2d 830, 831 (Tex. 1986). The trial court conducts an evidentiary

trial to “determine whether the agency’s ruling is free of the taint of any illegality and is

reasonably supported by substantial evidence.” Edwards v. Tex. Emp’t Comm’n, 936

S.W.2d 462, 465 (Tex. App.—Fort Worth 1996, no writ). Because “substantial evidence”

means more than a mere scintilla, it may be satisfied even when the record evidence

preponderates against the Commission’s decision.            PUC v. Tex. Indus. Energy



                                             4
Consumers, 620 S.W.3d 418, 427 (Tex. 2021).              Determining whether substantial

evidence supports the Commission’s decision is a question of law. Arrellano v. Tex.

Employment Comm’n, 810 S.W.2d 767, 770 (Tex. App.—San Antonio 1991, writ denied).


       The Texas Unemployment Compensation Act provides that “[a]n individual is

disqualified for benefits if the individual was discharged for misconduct connected with

the individual’s last work.” TEX. LAB. CODE ANN. § 207.044(a). Under the Act misconduct

is defined as “mismanagement of a position of employment by action or inaction, neglect

that jeopardizes the life or property of another, intentional wrongdoing or malfeasance,

intentional violation of a law, or violation of a policy or rule adopted to ensure the orderly

work and the safety of employees.” TEX. LAB. CODE ANN. § 201.012(a). However, the

definition of misconduct does not include an employee’s action in response to an

employer’s unconscionable act. TEX. LAB. CODE ANN. § 201.012(b).


       An individual is also disqualified for unemployment benefits “if the individual left

the individual’s last work voluntarily without good cause connected with the individual’s

work.” TEX. LAB. CODE ANN. § 207.045(a). Because “good cause,” is not defined in the

Labor Code, this Court has previously looked to the definition found in the Commission’s

“Appeals Policy and Precedent Manual” to mean, “such cause, related to the work, as

would cause a person who is genuinely interested in retaining work to nevertheless leave

the job.” See Tex. Workforce Comm’n v. Dental Health for Arlington, Inc., 624 S.W.3d

68, 75–76 (Tex. App.—Amarillo 2021, pet. denied).


       The record evidence, reviewed under the proper standard, indicates that regulation

requires a load of diesel fuel to bear a 1993 placard. In February 2017, Cotter was


                                              5
assigned a full load of diesel fuel for transport; he declined the load. When Cotter told

Tanner why he was refusing the load, Tanner responded that Cotter was fired if he

refused the load.


       Moreover, Wallace’s subsequent offer that Cotter transport a different, legal load

does not invalidate its termination of Cotter. The Commission’s rejection of Wallace’s

position that Cotter signed a resignation letter is supported by its assessment of the

parties’ credibility, Wallace’s inability to produce a supporting document, and Cotter’s

different description of the letter that was prepared.


       Therefore, the record contains more than a scintilla of evidence that Cotter was

not discharged from employment with Wallace because of misconduct connected with his

work for Wallace, but for refusing to transport fuel in a manner contrary to regulation. The

record also contains more than a scintilla of evidence that Cotter did not voluntarily sever

his employment with Wallace but was terminated by Tanner during a telephone

conversation. We conclude the evidence introduced before the district court shows facts

existing at the time of TWC’s decision that reasonably support that agency’s decision.

Hunnicutt, 988 S.W.2d at 708. Appellants’ issue is sustained.


                                        Conclusion


       Having sustained Appellants’ issue, we reverse the trial court’s judgment in favor

of Wallace and render judgment affirming Cotter’s TWC award of unemployment benefits.

TEX. R. APP. P. 43.2(c).


                                                         Lawrence M. Doss
                                                             Justice

                                              6